DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "6" have both been used to designate the “computer.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both the “computer” and the “spectrometer.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of its use of the legal phraseology including the word “comprising” and the word “said.” The abstract of the disclosure is also objected to because of its use of implied language including the phrase “The present invention relates to.”  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The “computer” has been designated by reference characters “5” and “6” (Compare Specification Page 14, Line 4 to Page 14, Line 6).
The reference character “5” has been used to designate both the “computer” and the “spectrometer” (Compare Specification Page 14, Line 3 to Page 14, Line 6).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the term “radiation emitted” renders the claim indefinite. This is because it is unclear whether the “radiation emitted” as provided in this limitation is referring to the radiation which is emitted from the “radiation source” or from the “excited tumor cells and/or tumor clusters and/or micro metastases.”
Claims 2-4 depend from claim 1 and are consequently rendered indefinite for the reasoning provided above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2012/0259154 A1).
Regarding claim 1, Hong discloses a device for detecting individual tumor cells, tumor clusters, and micro metastases in the circulatory system (See Hong: Para. [0059] (providing that the, "device also has an imaging sub-system ... which may include at least … a detector")), which are enriched with a photo-sensitive substance (See Hong: Para. [0054] (clarifying that, "the fluorescent dye ... and the magnetic nanoparticle ... the individual components are chemically combined to create the nano-entity conjugate ... [and] the nano-entity conjugate ... is includes a tumor-specific probe")), the device comprising - a radiation source with intravascular or extravascular excitation of the photo-sensitive substance (See Hong: Para. [0059] (stating that the, "device also has an imaging sub-system ... which may include at least … a laser source") and Para. [0057] (providing that the, "nano-entity conjugate ... may be injected into a patient using a standard syringe directly into a vein")); - a detector with intravascular or extravascular detection of a fluorescence and/or phosphorescence- and/or luminescence radiation of the excited tumor cells and/or tumor clusters and/or micro metastases (See Hong: Para. [0059] (providing that the, "device also has an imaging sub-system ... which may include at least … a detector") and Para. [0074] (clarifying that the, "detector … is used to measure the fluorescence signals")); - a high sensitivity fluorescence spectrometer, connected to said detector, for detecting the radiation emitted (See Hong: Para. [0074] (stating that a, "high-sensitivity photon detector is preferred for detection and quantification of the target … [the] detector ... is an avalanche photodiode (APD) or photomultiplier tube (PMT) and is used to measure the fluorescence signals")); and - a computer, connected to said spectrometer, for recording the received peaks of the radiation emitted as a function of time (See Hong: Paras. [0077] to [0078] (providing that the, "enumeration subsystem (i.e. counting system) of the imaging subsystem ... includes at least ... a detector … an amplifier ... and a computer ... once the fluorescence has been measured by the detector ... the signal may be amplified and converted to digitized ... 5v pulses by an amplifier ... [which may have] an output linearity up to 10^7 pulses/second ... [and] the pulses are counted by a high speed, gated counting unit ... interfaced to the computer")).
Regarding claim 2, Hong discloses the device according to claim 1 (See above discussion), wherein said detector is a fiber optic cable (See Hong: Para. [0084] (providing that the, "laser beam ... is detected by the detector ... through the light collector fiber optic bundle")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claim 2 above, and further in view of Faupel (US 6,577,391 B1).
Regarding claim 3, Hong discloses the device according to claim 2 (See above discussion), and therefore substantially what is described by claim 3.
However, Hong fails to disclose wherein said detector is provided with a conical inlet so as to enlarge the surface for the entry of radiation.
Nevertheless, Faupel teaches wherein said detector is provided with a conical inlet so as to enlarge the surface for the entry of radiation (See Faupel: Col. 18, Lines 22-24 (clarifying that the, "probe head ... would be generally circular, and have a conical shape which rises to a point … at the center") and Col. 18, Line 32 (providing that, "Light enter[s] the probe head")).
The teachings of Hong and the teachings of Faupel are considered to be analogous to the claimed invention because they are in the same field of detecting tumor cells which are enriched with a photo-sensitive substance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hong with the teachings of Faupel to provide for what is described in claim 3. This is because Faupel Column 4, Lines 18-20 provides that its teachings help to, "reduce or eliminate cross-talk, while still providing greater resolution."

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claim 1 above, and further in view of Lin (US 2014/0031647 A1).
Regarding claim 4, Hong discloses the device according to claim 1 (See above discussion), and therefore substantially what is described by claim 4. 
However, Hong fails to disclose further comprising a further radiation source acting intravascularly or extravascularly, arranged, in the direction of blood flow, downstream from said detector and connected to said computer, which puts out a switch-on signal to said second radiation source upon detecting a radiation peak.
Nevertheless, Lin teaches further comprising a further radiation source acting intravascularly or extravascularly, arranged, in the direction of blood flow, downstream from said detector (See Lin: Para. [0019] (clarifying that, "FIG. 2 schematically illustrates interrogating circulating cells at two sites, where the fluorescence radiation at one site can trigger the interrogation of the circulating cells at a downstream site"); (Fig. 2, provided below)) and connected to said computer, which puts out a switch-on signal to said second radiation source upon detecting a radiation peak (See Lin: Para. [0048] (providing that, "the additional interrogation can be triggered after a pre-determined time period ... [which] can be determined based on measured or estimated flow velocity of the cell within the vasculature") and Para. [0075] (clarifying that the, "two-dimensional images in x-y plane were acquired by a frame grabber ... installed on a ... personal computer")).
The teachings of Hong and the teachings of Lin are considered to be analogous to the claimed invention because they are in the same field of detecting and treating tumor cells in the circulatory system, which are enriched with a photo-sensitive substance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Hong with the teachings of Lin to provide for what is described in claim 4. This is because Lin Paragraph [0004] provides the motivation of avoiding, "invasive blood withdrawal … [which] can be difficult in certain patient populations … [and which] can expose patients to various risks, such as infection and/or anemia."

    PNG
    media_image1.png
    869
    631
    media_image1.png
    Greyscale

Lin Fig. 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                                                                    /SERKAN AKAR/                                        Primary Examiner, Art Unit 3793